Citation Nr: 0726112	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for the veteran's post-
traumatic stress disorder (PTSD), currently rated 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased rating for 
the veteran's PTSD.  

In August 2004, the veteran appeared at a hearing at the RO 
before the undersigned.  The Board remanded the case in 
September 2005 for further development.  An April 2007 rating 
decision granted an increased, 70 percent, rating.  The 
veteran continues to appeal for a higher rating for this 
disability.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's PTSD is manifested by poor memory, isolation 
from friends and the community, history of fighting, anger, 
history of flashbacks, problems falling asleep, irritability, 
visual and auditory hallucinations about three to four per 
month, depression, and panic attacks about two per month; 
which have a moderate to severe impact on his occupational 
and social functioning.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with complete notice in May 
2006, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a April 2007 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Analysis

By an August 1999 rating decision, service connection was 
granted for PTSD, and a 50 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
February 1999.  

In January 2003, the veteran requested an increased rating 
for the condition.  

A VA PTSD examination was conducted in April 2003.  The 
veteran complained of flashbacks and was accused of 
threatening an individual at work.  The veteran stated that 
he planed to retire next year at age 62.  

The Axis I diagnosis was PTSD, by history.  The Axis II 
diagnosis was none.  The Axis III diagnosis was diabetes, 
defer to physician.  The Axis IV psychosocial stressor was 
pending retirement, no other stressor.  The Axis V Global 
Assessment of Functioning Scale (GAF) was 70.  The examiner 
stated that the veteran has some mild symptoms and possibly 
some difficulty in social and occupational functioning, but 
that the veteran was functioning pretty well.  The veteran's 
symptoms appeared to have been well controlled with 
medication and workplace accommodations.  The examiner also 
stated that the veteran had been under the belief that PTSD 
symptoms increased with age, and that the veteran is 
anticipating an increase in symptoms with age and that is the 
reason he applied for an increased rating.  

Another VA PTSD examination was conducted in June 2006.  The 
veteran stated that he suffers from the following PTSD 
symptomatology: poor memory, isolation from friends and the 
community, history of fighting, anger, history of flashbacks, 
problems falling asleep, irritability, visual and auditory 
hallucinations about three to four per month, depression, and 
panic attacks about two per month.  

The Axis I diagnoses were PTSD, chronic, moderate to severe; 
and dysthymic disorder.  The Axis II diagnosis was none.  The 
Axis III diagnosis was diabetes mellitus, Type 2, hearing 
loss, degenerative joint disease, onychomycosis, callosities, 
erectile dysfunction, hypertension, hammer toes, arthritis, 
and blurry vision.  The Axis IV psychosocial stressors were 
coping with chronic medical conditions, and social 
withdrawal.  The Axis V GAF was 49 (PTSD) and 65 
(depression).  

The examiner opined that the veteran's PTSD was the primary 
psychiatric disorder, and that the depression was 
attributable to the PTSD.  The examiner noted that a review 
of the file reveals that, during treatment, the veteran was 
assigned many GAF's of 50 or 51, but the examiner lowered the 
GAF to 49 on this examination due to the current serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) and serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The examiner also stated that the 
veteran's psychiatric symptomatology was moderate to severe, 
and that the veteran continued to function in a work 
environment largely because he works on the night shift in a 
predominately solitary fashion in a quiet environment.  The 
examiner stated that without these job modifications the 
veteran would not be able to sustain long term employment.  
The veteran has also reported a desire to retire before age 
65 due to being around others and noise.  The examiner also 
noted that the veteran's PTSD seriously interferes with his 
social relationships.  The veteran plans to divorce his wife 
although they resided together at the time of the 
examination.  
An April 2007 rating decision granted an increased, 70 
percent, rating, effective January 2003.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991). 

Regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126.

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126.

The veteran has poor memory, isolation from friends and the 
community, history of fighting, anger, history of flashbacks, 
problems falling asleep, irritability, visual and auditory 
hallucinations about three to four per month, depression, and 
panic attacks about two per month, due to his PTSD.  He also 
has a GAF of 49, which demonstrates serious symptoms and 
serious impairment in social and occupational functioning.  
However, he does not manifest total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; and disorientation to time and place, memory loss 
for names of close relatives, own occupation, or own name.  
In addition, the veteran has continued to work, albeit with 
accommodations for his PTSD symptomatology.  Accordingly, a 
100 percent evaluation is not warranted.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 


ORDER

The claim for an increased rating for PTSD is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


